IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,244-01


EX PARTE RICARDO CISNEROS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2003-1719-B IN THE 158TH DISTRICT COURT

FROM DENTON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
aggravated sexual assault of a child and sentenced to 25 years' imprisonment on two of the counts
and 40 years' imprisonment on one of the counts.  The Second Court of Appeals affirmed his
convictions.  See Cisneros v. State, No. 02-06-103-CR, (Tex. App.- Fort Worth, 2007, pet. ref'd)
(not designated for publication).  
	Applicant contends that his guilty pleas were involuntary because counsel rendered
ineffective assistance.  He also contends that counsel rendered ineffective assistance at punishment. 
	On September 29, 2008, the trial judge entered an order designating issues requiring counsel
to file an affidavit in response to Applicant's allegations.  On October 24, 2008, Applicant filed a
motion requesting an extension of time to file a brief in response to counsel's affidavit and submit
supporting evidence.  On November 4, 2008, the trial judge granted the motion and allowed
Applicant 30 days after Applicant was served with counsel's affidavit to submit his supplemental
filing.  The trial judge adopted the State's proposed findings of fact and conclusions of law and
forward this application to this Court on December 19, 2008.  However, the record does not contain
copies of Applicant's supplemental brief and supporting evidence which he desired to file.  We
return this application to Denton County so that Applicant's supplemental brief and supporting
evidence, if timely filed, may be reviewed by the trial judge. 
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 30 days of this order.  A supplemental transcript containing copies
of any supplemental briefs and evidence filed, along with the trial court's supplemental findings of
fact and conclusions of law, if applicable, shall be returned to this Court within 60 days of the date
of this order.  No extensions of time will be granted by this Court. 


Filed: March 18, 2009
Do not publish